                   UNITED STATES DISTRICT COURT
                     DISTRICT OF MASSACHUSETTS

CHRISTINE MARA ALEXANDER,        )
                                 )
          Plaintiff,             )
                                 )
          v.                     )         C.A. No. 20-10020-PBS
                                 )
CAROL MICI, COMMISSIONER,        )
                                 )
          Defendant.             )
                                 )


                               ORDER

                         February 20, 2020

Saris, D.J.

     Plaintiff Christine Mara Alexander, an inmate confined to MCI

Norfolk, initiated this action by filing a pro se complaint.       See

Docket No. 1.   The filing fee was paid.    See Docket No. 3.   Having

screened the complaint under 28 U.S.C. § 1915A, the court will

direct the clerk to issue a summons for service of the complaint.

     Plaintiff is required to arrange for service of process under

Rule 4 of the Federal Rules of Civil Procedure.         Rule 4(l)(1)

requires that proof of service “must be by the server’s affidavit.”

Fed. R. Civ. P. 4(l)(1).1

     If plaintiff cannot afford the cost of service, plaintiff may



1
  Often, the person who effects service will use the return of
service on the back of the summons provided by the court which
contains a space for server to indicate the method of service used
and the individual upon whom service was effected.
file a motion for service by the United States Marshals Service

accompanied by a motion for leave to proceed in forma pauperis.

See 28 U.S.C. § 1915.     Also, plaintiff may choose an alternative

to serving the defendant with the summons and complaint by offering

the defendant the option to waive service of the summons.        See

Fed. R. Civ. P. 4(d).

        Accordingly, this Court hereby orders that:

        1.   The Clerk shall issue a summons for service of the

complaint and shall send the summons, a copy of the complaint, and

this Order to the plaintiff, who must serve the defendant with

these documents in accordance with Federal Rule of Civil Procedure

4(m).

        2.   Notwithstanding Fed. R. Civ. P. 4(m) and Local Rule 4.1,

the plaintiff shall have 90 days from the date of this order to

complete service.

        3.   The defendant is required to respond to the complaint.

See 42 U.S.C. § 1997e(g)(2).



        SO ORDERED.

                                /s/ Patti B. Saris
                               PATTI B. SARIS
                               UNITED STATES DISTRICT JUDGE




                                   2
